

EXHIBIT 10(m)(ii)


 
AMENDMENT NO. 1
 
to
 
CHANGE IN CONTROL AGREEMENT
 
dated April 7, 2008
 
by and between
 
The Brink’s Company (the “Company”)
 
and Michael J. Cazer
 
(the “Executive”)
 
WHEREAS, the Company and the Executive entered into a change in control
agreement dated as of April 7, 2008 (the “Agreement”).
 
WHEREAS, the Company and the Executive desire to amend the Agreement as set
forth herein as a result of the requirements of Section 409A of the Internal
Revenue Code of 1986, and the regulations thereunder.
 
NOW, THEREFORE, the Agreement is hereby amended as follows:
 
1.  
Section 5 of the Agreement is hereby modified by:

 
1.  
Adding the following clause at the end of Section 5(a)(ii):

 
“provided, however, that except as specifically permitted by Section 409A of the
Code and the Treasury Regulations promulgated thereunder (“Section 409A”), the
benefits provided to the Executive under this Section 5(a)(ii) during any
calendar year shall not affect the benefits to be provided to the Executive
under this Section 5(a)(ii) in any other calendar year and the right to such
benefits cannot be liquidated or exchanged for any other benefit, in accordance
with Treas. Reg. Section 1.409A-3(i)(1)(iv) or any successor thereto”.
 
2.  
Adding the words “in a lump sum in cash within 30 days after the Date of
Termination” after “Accrued Obligations” in Sections 5(b)(i) and 5(c) and at the
end of Section 5(c)(x).

 
2.  
Section 8 of the Agreement is hereby modified by:

 
1.  
Adding the words “prior to the tenth anniversary of the end of the Employment
Period” after “incur” in the last sentence thereof.

 
2.  
Adding the following sentences after the last sentence thereof:

 

 
 

--------------------------------------------------------------------------------

 

 
“Except as specifically permitted by Section 409A, the legal fees provided to
the Executive under this Section 8 during any calendar year shall not affect the
legal fees to be provided to the Executive under this Section 8 in any other
calendar year and the right to such legal fees cannot be liquidated or exchanged
for any other benefit, in accordance with Treas. Reg. Section 1.409A-3(i)(1)(iv)
or any successor thereto.  Furthermore, reimbursement payments for legal fees
shall be made to the Executive as promptly as practicable following the date
that the applicable expense is incurred, but in any event not later than the
last day of the calendar year following the calendar year in which the
underlying fee is incurred, in accordance with Treas. Reg. Section
1.409A-3(i)(1)(iv) or any successor thereto.”

 
3.  
Section 9(b) of the Agreement is hereby modified by deleting the words “Unless
the Executive shall have given prior written notice specifying a different order
to the Company to effectuate the foregoing,” from the second sentence thereof
and deleting the last sentence thereof.

 
4.  
The following new Section 16 is hereby added to the Agreement:

 
Section 16.  Section 409A of the Code.  The provisions of this Section 16 shall
apply notwithstanding any provision in this Agreement to the contrary.
 
 
(a)
Intent to Comply with Section 409A of the Code.  It is intended that the
provisions of this Agreement comply with Section 409A, and all provisions of
this Agreement shall be construed and interpreted in a manner consistent with
the requirements for avoiding taxes or penalties under Section 409A.

 
 
(b)
Six-Month Delay of Certain Payments.  If, at the time of the Executive’s
separation from service (within the meaning of Section 409A), (i) the Executive
shall be a specified employee (within the meaning of Section 409A and using the
identification methodology selected by the Company from time to time) and (ii)
the Company shall make a good faith determination that an amount payable under
this Agreement or any other plan, policy, arrangement or agreement of or with
the Company or any affiliate thereof (this Agreement and such other plans,
policies, arrangements and agreements, the “Company Plans”) constitutes deferred
compensation (within the meaning of Section 409A) the payment of which is
required to be delayed pursuant to the six-month delay rule set forth in Section
409A in order to avoid taxes or

 

 
2

--------------------------------------------------------------------------------

 

 
penalties under Section 409A, then the Company (or an affiliate, as applicable)
shall not pay any such amount on the otherwise scheduled payment date but shall
instead accumulate such amount and pay it, without interest, on the first day of
the seventh month following such separation from service.

 
 
(c)
Amendment of Deferred Compensation Plans.  Notwithstanding any provision of any
Company Plan to the contrary, in light of the uncertainty with respect to the
proper application of Section 409A, the Company reserves the right to make
amendments to any Company Plan as the Company deems necessary or desirable to
avoid the imposition of taxes or penalties under Section 409A.

 
5.  
Except as set forth herein, all other terms and conditions of the Agreement
shall remain in full force and effect.

 
IN WITNESS WHEREOF, the undersigned have executed this Amendment as of
November 14, 2008.


                                                                                                   THE
BRINK’S COMPANY
   
                                                                                                     By:
/s/ Frank T. Lennon
 
Frank T. Lennon
 
Vice President and
 
Chief Administrative Officer
   
                                                                                                   
/s/ Michael J. Cazer
 
Michael J. Cazer


 
3

--------------------------------------------------------------------------------

 
